___________

                                    No. 96-1848
                                    ___________

Herbert E. Bundy,                        *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Southern District of Iowa.
Department of Housing and Urban          *
Development; Teresa Taylor,              *          [UNPUBLISHED]
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     June 28, 1996

                           Filed:   July 1, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     Herbert E. Bundy appeals the decision of the District Court1 denying
his Federal Rule of Civil Procedure 60(b) motion, in which he sought to
vacate the grant of summary judgment to the United States Department of
Housing and Urban Development.      Having reviewed the record and the parties’
briefs, we conclude the judgment of the District Court was correct.
Accordingly, we affirm.     See 8th Cir. R. 47B.




     1
     The Honorable Harold D. Vietor, United States District Judge
for the Southern District of Iowa.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -2-